Exhibit 10.1

[KEY ENERGY LETTERHEAD]

[DATE]

[NAME AND ADDRESS]

Re: Retention Bonus

Dear [EMPLOYEE NAME]:

Key Energy Services, Inc., a Delaware corporation (the “Company”) considers your
continued service and dedication to the Company essential to our success. To
induce you to remain employed with the Company, the Company is pleased to offer
you (“you” or “Employee”) a retention bonus, as described in this letter
agreement.

In recognition of your continued service with the Company from July 1, 2018
until July 1, 2020 (the “Retention Period”), the Company is offering you a
retention bonus in the amount of [$•], less all applicable withholdings and
deductions withheld from the amount by the Company as required by law (the
“Retention Bonus”), subject to the satisfaction of the terms and conditions of
this letter agreement. Your Retention Bonus will vest 25% on July 1, 2019 and
75% on July 1, 2020 (each, a “Vesting Date”).

Section 1. Eligibility Criteria

You will be eligible to receive this Retention Bonus if all of the following
criteria are satisfied:

 

  1. You are continually employed by the Company from the date of this letter
agreement through and including the applicable Vesting Date. The Company will
have the sole discretion to determine whether any leave of absence during the
Retention Period constitutes a forfeiture of the Retention Bonus.

 

  2. You have not given notice of your intent to resign from employment on or
before the applicable Vesting Date.

Section 2. Certain Terminations of Employment

In the event that your employment is terminated by the Company for any reason,
except a Termination for Cause (as defined in your equity awards outstanding
under the Company’s 2016 Equity and Cash Incentive Plan) during the Retention
Period, the unvested portion of your Retention Bonus will vest in full, the date
of termination will be the Vesting Date for such unvested portion of your
Retention Bonus and you will be entitled to receive a settlement of the
resulting vested portion of your Retention Bonus pursuant to Section 3 below. In
the event that your employment with the Company terminates for Cause or by you
for any reason, the unvested portion of your Retention Bonus will terminate and
be forfeited.

Section 3. Payment of Retention Bonus

If you are eligible to receive any vested portion of the Retention Bonus
pursuant to Section 1 or Section 2, such vested portion of the Retention Bonus
will be paid to you in one lump sum cash payment on the first regularly
scheduled pay date after the applicable Vesting Date, but in no event later than
thirty (30) days following such Vesting Date.



--------------------------------------------------------------------------------

Section 4. Miscellaneous Terms

Your employment remains at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause.

The Company shall oversee all aspects of the administration of the Retention
Bonus and this letter agreement. The Company shall have complete control and
authority to determine your rights with respect to the Retention Bonus or the
rights of any other person having or claiming to have any interest to the
Retention Bonus through you. The Company shall have complete discretion to
interpret the provisions of this letter agreement and to decide all matters
under this letter agreement, including, without limitation, the right to modify
a vesting or forfeiture schedule applicable to the Retention Bonus. Such
interpretation and decision shall be final, conclusive and binding on you and
any person claiming under or through you, in the absence of clear and convincing
evidence that the Company acted arbitrarily and capriciously. When making a
determination or calculation, the Company shall be entitled to rely on
information furnished by you or any Company representative. The Company may
correct any defect, supply any omission, or reconcile any inconsistency in this
letter agreement in the manner and to the extent it deems necessary or desirable
to carry out the intent of this letter agreement, and the Company shall be the
sole and final judge of that necessity or desirability.

Your Retention Bonus is intended to be a short-term deferral exempt from
Section 409A of the Internal Revenue Code of 1986, as amended, and shall be
interpreted consistent with this intention. All rights under this letter
agreement shall at all times be entirely unfunded and no provision shall at any
time be made with respect to segregating any assets of the Company for payment
of any amounts due hereunder.

This letter agreement contains all of the understandings and representations
between the Company and you relating to the Retention Bonus and supersedes all
prior and contemporaneous understandings, discussions, agreements,
representations and warranties, both written and oral, with respect to any
retention bonus; provided, however, that this letter agreement shall not prevent
the Company from entering into subsequent agreements with you that could modify
or amend this letter agreement.

Any payment of cash under this letter agreement to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as it shall
determine.

As partial consideration for the granting of the Retention Bonus, you hereby
agree to keep confidential all information and knowledge, except that which has
been disclosed in any public filings required by law, that you have relating to
the terms and conditions of this letter agreement; provided, however, that such
information may be disclosed as required by law and may be given in confidence
to your spouse and tax and financial advisors.

This letter agreement, for all purposes, shall be construed in accordance with
the laws of Texas without regard to conflicts-of-law principles.

The provisions this letter agreement shall bind and inure to the benefit of the
Company and the successors and assigns of the Company. All references to the
“Company” within this letter agreement shall refer to the Company and any such
successor or assignee of the Company.



--------------------------------------------------------------------------------

If this letter agreement accurately sets forth our understandings and agreements
with respect to the subject matter hereof, please execute this letter agreement
in the space provided below and send a fully executed copy of this letter
agreement to Katherine I. Hargis in the enclosed confidential envelope no later
than July 15, 2018. The remaining copy is for your files. If Katherine Hargis
does not receive a signed copy of this letter agreement on or before July 15,
2018, the terms of this letter agreement will expire and neither Company nor any
of its subsidiaries or affiliates will have any obligations hereunder. Should
you have any questions, please call at (713 ) 651-4446. We look forward to your
continued employment with us.

 

Very truly yours, KEY ENERGY SERVICES, INC.

By:    

 

[NAME]

 

[TITLE]

 

Agreed to and accepted:

 

[EMPLOYEE NAME]

 

Date

 

cc    [HUMAN RESOURCES REPRESENTATIVE]